DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US 2008/0193125 in view of VanVeen et al. US 2019/0207702.
Regarding claim 1, Weber et al. discloses in Fig. 1, a passive optical network system comprising an optical line terminator (OLT) 130 and a plurality of optical network units (ONUs) 120, wherein the OLT comprises:
 a power measurer configured to measure signal strength of an electrical signal converted from a burst-mode uplink optical signal received in each of channels allocated to the ONUs (paragraph 0034) in a test mode; 
a phase detector configured to detect phase of the electrical signal obtained by conversion for each of the ONUs (paragraph 0030) in the test mode; and 
a remote transmission signal controller 280 configured to determine reference signal strength on the basis of signal strength measured for each of the ONUs, and create and transmit a signal strength control message for control of signal strength of each of the ONUs according to the reference signal strength, and a phase control message for synchronization on the basis of a phase detected for each of the ONUs in units of ONUs (paragraphs 0034-0036), and the ONU comprises:
 a control message receiver configured to receive the signal strength control message and the phase control message from the OLT, a signal strength controller configured to control signal strength of the burst-mode uplink optical signal to be changed according to the received signal strength control message; and a phase controller configured to control a delay according to the received phase control message so as to adjust a phase of the burst-mode uplink optical signal (paragraphs 0030, 0034).
Weber does not specifically disclose the system is operating in the test mode.
Van Veen et al. discloses the well-known passive optical system operating in the test mode (paragraph 0046).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Van Veen in the system of Weber that is operating in the test mode.
	One of ordinary skill in the art would have been motivated to do that in order to improve the reliability of the passive optical system.
Regarding claim 2, Weber discloses wherein the signal strength control message and the phase control message transmitted from the remote transmission signal controller of the OLT comprise signal strength increase/decrease information and delay increase/decrease information, respectively (paragraphs 0008, 0034-0035).
	Regarding claim 3, Weber discloses wherein the remote transmission signal controller of the OLT creates and transmits the signal strength control message on the basis of a difference between the reference signal strength and signal strength of the burst-mode uplink optical signal received by an ONU and measured by the power measurer in a data mode (paragraphs 0030, 0034)
	Regarding claim 4, Weber discloses wherein the remote transmission signal controller of the OLT creates and transmits the phase control message on the basis of a difference between a desired phase and a phase of the burst-mode uplink optical signal received by an ONU and detected by the phase detector in a data mode (paragraphs 0030, 0034-0035)

3.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 4.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a)	Sato et al. US Publication no. 2014/0016926.  System and method for performing in-service optical network certification
b)	Yao et al. US Publication no. 2018/0167143.  Higher level clock and data recovery in passive optical network
c)	Bakhru et al. Publication no. US 2012/0141139.  System and method for optical-electrical-optical reach extension in a passive optical network

5.	Any inquiry concerning this communication or earlier communications from
the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
8/26/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637